               Case 3:20-mj-70076-MAG Document 22 Filed 06/23/20 Page 1 of 4




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SCOTT D. JOINER (CABN 223313)
   S. WAQAR HASIB (CABN 234818)
 5 Assistant United States Attorneys

 6           450 Golden Gate Avenue, Box 36055
             San Francisco, California 94102-3495
 7           Telephone: (415) 436-7200
             FAX: (415) 436-7234
 8           scott.joiner@usdoj.gov
             waqar.hasib@usdoj.gov
 9

10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                         )   NO. CR 20-MJ-70076 MAG
15                                                     )
             Plaintiff,                                )   STIPULATION TO CONTINUE HEARING AND
16                                                     )   EXCLUDE TIME FROM JUNE 24, 2020 TO JULY
        v.                                             )   8, 2020; [PROPOSED] ORDER
17                                                     )
     MOHAMMED COLIN NURU,                              )
18                                                     )
             Defendants.                               )
19                                                     )

20

21           The parties appeared for a status hearing on February 27, 2020 and the matter was continued and
22 time was excluded to March 19, 2020. The court granted subsequent continuances to June 24, 2020, in

23 light of the COVID 19 pandemic and shelter-in-place orders for the City and County of San Francisco

24 and State of California. In light of ongoing limitations on in-person meetings and court appearances, the

25 parties now request that the matter be continued to July 8, 2020.

26           It is further stipulated by and between counsel for the United States and counsel for the
27 defendant Mohammed Nuru, that time be excluded under the Speedy Trial Act from June 24, 2020

28 through July 8, 2020. Defendant Nuru waives the time for a preliminary hearing on the Complaint

     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 20-MJ-70076 MAG
              Case 3:20-mj-70076-MAG Document 22 Filed 06/23/20 Page 2 of 4




 1 under Rule 5.1 of the Federal Rules of Criminal Procedure through July 8, 2020. Pursuant to stipulation,

 2 the Court previously excluded time under the Speedy Trial Act through and including June 24, 2020, in

 3 light of the complexity of the case – which the government represents involves more than 1,500

 4 recorded calls or conversations and thousands of pages of documents – the time available for indictment,

 5 and for effective preparation of counsel.

 6          For the same reasons, including the time available for indictment during the current pandemic

 7 and shelter-in-place orders, the parties stipulate and agree that excluding time from June 24, 2020

 8 through July 8, 2020, will allow for the effective preparation of counsel and is appropriate based on the

 9 complexity of the case and the amount of time necessary to return and file an indictment under the

10 circumstances within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

11 3161(h)(7)(B)(iii), 3161(h(7)(B)(iv); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir.

12 2008) (“the STA makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to

13 the pre-indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and

14 (e)).”); United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity,

15 with multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect

16 the preparation and return of an indictment within thirty days… In the case at bar, efficiency and

17 economy were definitely served by the sixty day extension.”).

18           The parties further stipulate and agree that the ends of justice served by excluding the time from

19 June 24, 2020 through July 8, 2020, from computation under the Speedy Trial Act outweigh the best

20 interests of the public and the defendant in a speedy trial. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv).

21          The undersigned Assistant United States Attorney certifies that he has obtained approval from

22 counsel for the defendant to file this stipulation and proposed order.

23          SO STIPULATED.

24 DATED: May 20, 2020                                           /s/
                                                          SCOTT D. JOINER
25                                                        S. WAQAR HASIB
                                                          Assistant United States Attorneys
26
     DATED: May 20, 2020                                        /s/
27                                                        ISMAIL RAMSEY
                                                          RAMSEY & EHRLICH, LLP
28                                                        Counsel for Defendant Mohammed Nuru
     STIPULATION TO EXCLUDE TIME AND [PROPOSED] ORDER
     CR 20-MJ-70076 MAG
              Case 3:20-mj-70076-MAG Document 22 Filed 06/23/20 Page 3 of 4




 1                                           [PROPOSED] ORDER

 2          Pursuant to stipulation, the appearance currently set for June 24, 2020 is HEREBY

 3 CONTINUED to July 8, 2020.

 4          Based upon the facts set forth in the stipulation of the parties and for good cause shown, the

 5 Court finds that failing to exclude the time from June 24, 2020 through July 8, 2020, would

 6 unreasonably deny defense counsel and the defendant the reasonable time necessary for effective

 7 preparation, taking into account the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(B)(iv). The

 8 Court also finds that excluding the time from June 24, 2020 through July 8, 2020, is appropriate in light

 9 of the complexity of the case, which the government represents involves more than 1,500 recorded calls

10 or conversations and thousands of pages of documents, and the amount of time necessary to return and

11 file an indictment under the circumstances, including the current pandemic and shelter-in- place orders,

12 within the time specified by 18 U.S.C. § 3161(b). See 18 U.S.C. §§ 3161(h)(7)(B)(ii),

13 3161(h)(7)(B)(iii); see also United States v. Pete, 525 F.3d 844, 852-53 (9th Cir. 2008) (“the STA

14 makes no distinction regarding the applicability of the exclusions under § 3161(h)(1) to the pre-

15 indictment period (governed by § 3161(b)) and the pretrial period (governed by §§ 3161(c) and (e)).”);

16 United States v. Murray, 771 F.2d 1324, 1328 (9th Cir. 1985) (“In cases of relative complexity, with

17 multiple defendants and ongoing investigations such as here, it may be quite unreasonable to expect the

18 preparation and return of an indictment within thirty days… In the case at bar, efficiency and economy

19 were definitely served by the sixty day extension.”).

20           The Court further finds that the ends of justice served by excluding the time from June 24, 2020

21 through July 8, 2020, from computation under the Speedy Trial Act outweigh the best interests of the

22 public and the defendant in a speedy trial. Therefore, and with the consent of the parties, IT IS

23 HEREBY ORDERED that the time from June 24, 2020 through July 8, 2020, shall be excluded from

24 computation under the Speedy Trial Act. 18 U.S.C. §§ 3161(h)(7)(A), (B)(ii)-(iv).

25 / /

26 / /

27 / /

28 / /

     [PROPOSED] ORDER EXCLUDING TIME
     CR 20-MJ-70076 MAG
             Case 3:20-mj-70076-MAG Document 22 Filed 06/23/20 Page 4 of 4




 1 The Court also orders that the time for a preliminary hearing be extended under Rule 5.1 of the Federal

 2 Rules of Criminal Procedure.

 3         IT IS SO ORDERED.

 4

 5 DATED: ___________________                                  ___________________________
                                                               HON. LAUREL BEELER
 6                                                             UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] ORDER EXCLUDING TIME
     CR 20-MJ-70076 MAG
